Citation Nr: 0901518	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as due to asbestos 
exposure.  

2.  Entitlement to service connection for a heart disability 
to include as due to asbestos exposure.  

3.  Entitlement to service connection for sleep apnea to 
include as secondary to asbestos related pulmonary disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to July 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  COPD was not manifest in service and is not attributable 
to service, to include claimed exposure to asbestos.

2.  A heart disability was not manifest in service or within 
one year of separation and is not attributable to service, to 
include claimed exposure to asbestos.

3.  Sleep apnea was not manifest during service and is not 
otherwise related to service to include a service connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A heart disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Sleep apnea is not proximately due to or the result of 
service connected disease or injury.  38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was provided notice of 
the latter two elements in July 2006.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for the claimed disabilities.  However, the 
Board finds that a VA examination is not necessary in order 
to decide this claim.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The Board finds that there is no credible evidence showing 
that the disabilities were incurred in service or are related 
to a service connected disability.  Because some evidence of 
an in-service event, injury, or disease is required in order 
to substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disabilities were incurred while engaging in combat.  

					Analysis 

The veteran seeks service connection for COPD and a heart 
disability to include as due to asbestos exposure.  The 
veteran maintains that he was exposed to asbestos in service, 
and that such exposure caused the claimed disabilities.  The 
veteran's service personnel records reflect that he served 
aboard the USS Sperry (AS-12).  In the July 2006 Rating 
Decision, the AOJ noted that likely exposure to asbestos 
fibers during the veteran's service is conceded.  The Board 
has determined that such findings will not be disturbed.  

Service medical records are negative for any diagnoses, 
complaints, or abnormal findings pertaining to the veteran's 
cardiovascular and/or pulmonary health.  Chest x-rays were 
negative in October 1954 and July 1955.  Examination in July 
1955 revealed normal heart, lungs and chest, and vascular 
system.  Blood pressure was 120/80.

Chest x-rays of February 2001 showed impressions of interval 
development of mild atelectasis/infiltrate and mild 
cardiomegaly without decomposition.  Chest x-rays of January 
2001 showed an impression of mild to moderate cardiomegaly, 
unchanged since January 2001.  No evidence of congestive 
cardiac failure or active disease was shown at that time.  In 
February 2001, it was reported that there was a past history 
of hypertension, chest pain and sleep apnea.  The veteran 
reported that approximately three years earlier he had 
developed chest pain on exertion.  Testing was positive for 
vessel disease.

In June 2005, a history of hypertension, hyperlipidemia and 
coronary artery disease (CAD) was noted.  Severe COPD, 
hypertension and CAD was again noted in August 2005.  A 
November 2005 examination report noted diagnoses of COPD and 
CAD.  In a November 2005 asbestos questionnaire, the veteran 
reported exposure to toxic chemicals in service.  He denied 
occupational and post service asbestos exposure but reported 
a history of tobacco use.  

Having carefully reviewed the evidence related to the issues, 
the Board has determined that service connection for COPD and 
a heart disability is not warranted.  In this regard, the 
Board notes that the veteran has COPD and CAD.  However, 
there is no evidence suggesting that the veteran's current 
disabilities are related to asbestos exposure in service or 
any incident in service.  The Board notes that the veteran's 
service medical records are negative for any complaints, 
diagnoses, or abnormal findings pertaining to the veteran's 
respiratory or cardiovascular systems.  Those systems were 
determined to be normal at discharge in July 1955.  The first 
notation of the claimed disabilities is shown in 2001, which 
is more than four decades after service.  Furthermore, there 
is no indication of disease processes in proximity to 
separation from service.  Rather, in 2001 the veteran 
reported a three year history of chest pain, rather than an 
in-service history.

The Board finds that the more probative evidence establishes 
a remote onset of the veteran's COPD and heart disability, 
and that the claimed disabilities are not the result of 
exposure to asbestos in service.  The evidence of a link 
between these disabilities and service is limited to the 
veteran's assertions.  However, the Board may discount lay 
evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the veteran's claim that his disabilities are 
attributable to service to be less credible than the service 
and post service medical records.  We also find that the 
veteran is not competent to establish an etiology linking the 
conditions to asbestos exposure and none of the evidence 
suggests an asbestos related disease.

In essence, the Board concludes that although the veteran may 
have been exposed to asbestos while in service his COPD and 
heart disability are not a result of that exposure or any 
incident of service.  The Board finds that the more probative 
evidence shows that the claimed disabilities were not 
manifest during service or for many years thereafter.  

With regard to his claim of entitlement to service connection 
for sleep apnea, the veteran has contended that this is 
secondary to asbestos related pulmonary disease.  
However, since service connection has been denied for COPD, 
this theory of entitlement is not applicable to the veteran.

In addition, the evidence establishes the veteran's sleep 
apnea is not directly related to his service.  Service 
medical records are negative for any diagnoses, complaints, 
or treatment for sleep apnea.  Post service medical records 
show a September 2001 impression of obstructive sleep apnea 
syndrome, severe.  Treatment for sleep apnea was not shown 
until September 2001.  Nothing suggests that there was an in-
service onset of apnea.

The Board notes a showing of sleep apnea.  However, the Board 
concludes that sleep apnea is not a result of service to 
include a service connected disease or injury.  In this 
regard, the Board notes that examinations showing sleep apnea 
decades post-service are more probative than the lay 
assertions advanced in this case.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  




ORDER

Service connection for COPD, to include as due to asbestos 
exposure, is denied.  

Service connection for a heart disability, to include as due 
to asbestos exposure, is denied.  

Service connection for sleep apnea, to include as secondary 
to asbestos related pulmonary disease, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


